[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 163 
November 2, 1934. The opinion of the Court was delivered by *Page 177 
A careful study of the record and the decree of Judge Dennis makes it evident that he has given thorough consideration to, and has made a correct disposition of the issues involved in this appeal.
Wherefore, the exceptions thereto are overruled, and the decree is affirmed.
Let it be reported.
MESSRS. JUSTICES STABLER and CARTER and MR. ACTING ASSOCIATE JUSTICE C.T. GRAYDON concur.